Thomas, J.
This case is settled by the recent decision of this court in Hartley v. Tapley, 2 Gray, 565. The assignment made to the claimants was of wages to be earned under an engagement then existing, for an agreed price, payable at fixed periods of time; an agreement under which the defendant had been employed for ten years, and was at the time of the assignment actually at work.
It is clearly distinguished from the case of Mulhall v. Quinn, 1 Gray, 105. In that case there was no existing contract or engagement for labor at the time the assignment was made.
It is not within the principle settled in Carrique v. Sidebottom, 3 Met. 297; because the order upon which the claimants rely was for a good consideration, recently made, for a definite sum, to result from a then existing engagement, and was accepted by the company.

Judgment affirmed.

*



 A similar decision was made at Taunton, October term 1856, in the case of Benjamin B. Taylor vs. Dennis Collins & Trustees, argued by the same counsel, the facts of which were precisely similar, except tnat the record of the court of common pleas showed that the claimants, after being admitted as a party to the suit, were defaulted, before the trustees were discharged. The plaintiff appealed, and contended that the claimants having failed to maintain their claim, the trustees were under no legal liability to pay the funds to them, and must therefore be held liable to the plaintiff. But the court, on the authority of Taylor v. Lynch, Discharged the trustees.